Citation Nr: 0024569	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-03 863	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Muskogee Regional Medical Center 
from October 19, 1998 through October 27, 1998.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran had more than 20 years of active service, 
including a period of active duty from August 1971 to October 
1977.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from the Department of Veterans Affairs (VA) 
Medical Administration Service (MAS) at the Muskogee, 
Oklahoma VA Medical Center (VAMC), which denied the veteran's 
claim for reimbursement or payment of the cost of 
unauthorized medical services by a non-VA facility from 
October 19, 1998 through October 27, 1998.


REMAND

Applicable regulatory provisions provide that, for the 
purpose of payment or reimbursement of the expenses of 
hospital care or medical services not previously authorized, 
a person must meet all the criteria of 38 U.S.C.A. § 1728 and 
38 C.F.R. § 17.120.  These provisions require in pertinent 
part as follows: (a) the care or services not previously 
authorized at the private medical facility must, initially, 
be rendered for an adjudicated service-connected disability, 
or for nonservice-connected disabilities associated with and 
held to be aggravating an adjudicated service-connected 
disability, or for any disability of a veteran with a total 
and permanent service-connected disability; and (b) there was 
a medical emergency, where delay would have been hazardous to 
the life or health of the veteran, and (c) Federal facilities 
were not feasibly available.  See 38 C.F.R. § 17.120 (1999) 
(formerly 38 C.F.R. § 17.80) (emphasis added).

No reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130 (1999).

Insofar as the veteran has claimed that he required emergency 
dialysis on account of his service-connected nephritis, and 
that VA facilities were not feasibly available, the Board 
finds that he has presented a well-grounded claim for payment 
or reimbursement of unauthorized medical expenses.  Parker v. 
Brown, 7 Vet. App. 116, 119 (1994).

Review of the record, however, reveals that pertinent 
documents regarding the issue on appeal are not associated 
with the claims folder.  The February 1999 statement of the 
case refers to an initial determination, by the MAS regarding 
authorization or disallowance of payment of medical 
unauthorized medical expenses, which was promulgated on or 
about October 1998.  However, such document is not associated 
with the claims folder.  In addition, the treatment records 
developed in conjunction with the veteran's October 1998 
admission to the Muskogee VA hospital are also not of record.

Therefore, this case is REMANDED to the Muskogee-VAMC for the 
following development:

1.  The VAMC should associate copies of 
all relevant records used in reaching its 
decision, including all of 
authorization/denial letters that are the 
basis of this appeal, as well as any 
clinical, special study, and 
in/outpatient medical records developed 
in conjunction with the veteran's October 
19, 1998 treatment and admission.

2.  The VAMC should then readjudicate the 
issue of entitlement to payment or 
reimbursement of unauthorized medical 
expenses incurred at Muskogee Regional 
Medical Center from October 19, 1998 
through October 27, 1998, with 
consideration given to all of the 
evidence of record, including the 
veteran's contentions and any evidence 
associated with the file while this case 
is in remand status.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
provided the opportunity to respond 
thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  No action is required of the veteran until he receives 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


